
	

113 S1503 IS: School Access to Emergency Epinephrine Act
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1503
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2013
			Mr. Durbin (for himself,
			 Mr. Kirk, Mr.
			 Bennet, Mr. Cardin,
			 Mr. Warner, Mr.
			 Tester, Mrs. Shaheen,
			 Mr. Baucus, Ms.
			 Landrieu, Mr. Cochran,
			 Mr. Whitehouse, Mr. Rubio, Mr. Johnson of
			 South Dakota, Mr. Blunt,
			 Ms. Cantwell, Ms. Mikulski, Mr.
			 Blumenthal, Mr. Sanders,
			 Mr. Franken, Mrs. Hagan, and Mr.
			 Markey) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to increase the
		  preference given, in awarding certain asthma-related grants, to certain States
		  (those allowing trained school personnel to administer epinephrine and meeting
		  other related requirements).
	
	
		1.Short titleThis Act may be cited as the
			 School Access to Emergency Epinephrine
			 Act.
		2.Additional preference
			 to certain States that allow trained school personnel to administer
			 epinephrineSection 399L(d) of
			 part P of title III of the Public Health Service Act (42 U.S.C. 280g(d)) is
			 amended—
			(1)in paragraph (1),
			 by adding at the end the following:
				
					(F)School personnel
				administration of epinephrineIn determining the preference (if
				any) to be given to a State under this subsection, the Secretary shall give
				additional preference to a State that provides to the Secretary the
				certification described in subparagraph (G) and that requires that each public
				elementary school and secondary school in the State—
						(i)permits trained
				personnel of the school to administer epinephrine to any student of the school
				reasonably believed to be having an anaphylactic reaction;
						(ii)maintains a
				supply of epinephrine in a secure location that is easily accessible to trained
				personnel of the school for the purpose of administration to any student of the
				school reasonably believed to be having an anaphylactic reaction; and
						(iii)has in place a
				plan for having on the premises of the school during all operating hours of the
				school one or more individuals who are trained personnel of the school.
						(G)Civil liability
				protection lawThe certification required in subparagraph (F)
				shall be a certification made by the State attorney general that the State has
				reviewed any applicable civil liability protection law to determine the
				application of such law with regard to elementary and secondary school trained
				personnel who may administer epinephrine to a student reasonably believed to be
				having an anaphylactic reaction and has concluded that such law provides
				adequate civil liability protection applicable to such trained personnel. For
				purposes of the previous sentence, the term civil liability protection
				law means a State law offering legal protection to individuals who give
				aid on a voluntary basis in an emergency to an individual who is ill, in peril,
				or otherwise incapacitated.
					;
				and
			(2)in paragraph (3),
			 by adding at the end the following:
				
					(E)The term
				trained personnel means, with respect to an elementary or
				secondary school an individual—
						(i)who has been
				designated by the principal (or other appropriate administrative staff) of the
				school to administer epinephrine on a voluntary basis outside their scope of
				employment;
						(ii)who has received
				training in the administration of epinephrine; and
						(iii)whose training
				in the administration of epinephrine meets appropriate medical standards and
				has been documented by appropriate administrative staff of the
				school.
						.
			
